Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of all claims is allowable over the prior art of record because all prior arts fail to teach or suggest a method or an apparatus for data processing in a wireless communication system, by: identifying a sequence number (SN) of a radio link control (RLC) protocol data unit (PDU) placed in a reception buffer; identifying if a value of the identified SN falls outside of a reassembly window, wherein the reassembly window is identified based on a range greater than or equal to a specific value and smaller than a value of a first state variable, wherein the specific value is obtained by subtracting a value of a window size from the value of the first state variable, and wherein the first state variable holds a value of an SN following an SN of an RLC PDU with a highest SN among received RLC PDUs; in case that the value of the identified SN falls outside of the reassembly window, update the value of the first state variable to a value of the identified SN plus 1; identify if a value of a second state variable falls outside of the reassembly window based on the updated value of the first state variable, wherein the second state variable holds a value of an earliest SN that has not been completely received; and in case that the value of the second state variable falls outside of the reassembly window based on the updated value of the first state variable, set the value of the second state variable to a value of an earliest SN larger than or equal to the specific value that has not been completely received.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465